Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of DC Brands International, Inc., a Colorado corporation (the “Company”), on Form 10-K for the period endedSeptember 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bob Armstrong, Chief Financial Officer of the Company, certify, pursuant to Section 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of Section 13(a) and 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Bob Armstrong Chief Financial Officer (Principal Financial and Accounting Officer) November 14, 2012
